DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination, the Office will assume that claim 14 depends from claim 13 which does provide proper antecedent basis for “the processor”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake (US 6,149,780).
Field et al teach (see abstract, figs. 1 and 10A, paragraph [0050]) an electrolytic cell (12) comprising an anode compartment (24) having an anode (30), a cathode compartment (26) having a cathode (32), a fluid inlet (17 or 18) configured to channel fluid into the electrolytic cell (12) and a fluid outlet (20 or 22) configured to channel fluid out of the electrolytic cell.  The electrolytic cell produces electrolyzed alkaline water. 
Field et al do not teach providing a magnet to the fluid inlet.
Miyake teaches (see abstract, figs. 1 and 3, and paragraph spanning cols. 5 and 6) that a magnet (85) could be placed along the fluid inlet of an electrolytic cell for producing electrolyzed alkaline water and electrolyzed acid water. The magnet applied a magnetic field to the water prior to entering the electrolytic cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a magnet near the fluid inlet of Sawada for the purpose of providing the magnetic treatment of Miyake for the water entering the electrolytic cell of Field.
Regarding claim 2, Miyake et al show (see figs. 1, 21, and 34 and paragraph spanning cols. 5 and 6) disposing the magnet coupled to the fluid inlet.  
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake et al (US 6,149,780) as applied to claim 1 above, and further in view of Chang (US 2004/0020835).
As noted with respect to claims 1 and 2, Miyake et al suggests that the magnet was coupled to the fluid inlet, but Miyake et al clearly shows (see fig. 34) the magnet being disposed around the pipe and thus, not “within the fluid inlet”.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have moved the magnet of Miyake et al to the interior of the pipe (i.e.-within the fluid inlet) as suggested by Chang because Chang suggests (see abstract) that located the permanent magnets within the flowing water permits strong infiltration of the magnetic field into the liquid.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Chang (US 2004/0020835).
Field et al teach (see abstract, figs. 1 and 10A, paragraph [0050]) an electrolytic cell (12) comprising an anode compartment (24) having an anode (30), a cathode compartment (26) having a cathode (32), a fluid inlet (17 or 18) configured to channel fluid into the electrolytic cell (12) and a fluid outlet (20 or 22) configured to channel fluid out of the electrolytic cell.  The electrolytic cell produces electrolyzed alkaline water. 
Field et al further teach (see paragraph [0155]) that the liquid distribution path of the electrolytic system could also include one or more filters for removing selected components or chemicals from the produced EA water (electrolyzed alkaline water).  
Chang teaches (see abstract, paragraphs [0001] and [0006]) a treatment station which included a magnet to induce a magnetizing effect on water there by producing water having high cleaning and washing function.
Therefore, it would have been obvious to one of ordinary skill in the art to have added the magnet of Chang to the electrolytic cell of Field et al according to the suggestion of Field et al of providing additional treatments on the electrolyzed water for the purpose of combining the effect of the electrolyzed water of Field et al with the enhanced cleaning and washing function of water treated by a 
Regarding claim 4, Field et al suggests placing the additional treatment devices downstream from the electrolytic cell (i.e.-coupled to the fluid outlet).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake et al (US 6,149,780) as applied to claim 1 above, and further in view of Shiramizu et al (US 5,543,030).
Miyake et al use the word “magnet”, but do not expressly recite using a permanent magnet or an electromagnet.  
Shiramizu et al teach (see abstract, figs. 1 and 11, “Embodiment 7” in col. 15) in a method for producing electrolyzed water, applying a magnetic field to the water through the use of either a permanent magnet or an electromagnet.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the magnet of Miyake et al from among the know equivalents taught by Shiramizu et al of either a permanent magnet or an electromagnet.  Note that an electromagnet inherently possesses a variable strength, wherein the strength varied with respect to the amount of current flowing through the coiled wires.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake (US 6,149,780) as applied to claim 2 above, and further in view of Sawada (US 2004/0094406).
Field et al do not teach a recirculation loop for the anolyte.
Sawada shows (see fig. 1 (reproduced herein), and paragraphs [0012], [0031]-[0039] and [0043]) a cleaning system comprising an electrolytic cell that comprises an anode compartment (3) comprising 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the anolyte recirculation loop taught by Sawada to the electrolytic cell of Field et al because the recirculation loop of Sawada permitted a reduction in the amount of water needed to produce a desired electrolyzed water by recycling the unused electrolyzed water.  
Regarding claim 7, Sawada shows an automatic feed mechanism (a loop) for feeding electrolyte into the anode compartment.
Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake (US 6,149,780) and Sawada (US 2004/0094406) as applied to claim 7 above, and further in view of Yamaguti et al (US 5,445,722).
Field et al and Sawada fail to teach the presence of a sensor and process for automatically modifying an operation of electrolytic cell based on the characteristic measured by the sensor.
Yamaguti et al teach (see abstract, fig. 1, col. 3, line 50 to col. 4, line 54) a cleaning system comprising an electrolytic cell that included an anode compartment (1a) comprising an anode (5a), a cathode compartment (1b) comprising a cathode (5b), a first sensor (11) for measuring the conductivity of the electrolyte solution being fed to the anode compartment and a processor (25) that modifies the operation of the system based on the measured conductivity.  The processor controlled the flow rate of electrolytic solution (through control valve 13) on the basis of the measured conductivity.  
.   
Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of EITHER Miyake (US 6,149,780) OR Chang (US 2004/0020835) as applied to claim 1 above, and further in view of Yamaguti et al (US 5,445,722).
Field et al fail to teach the presence of a sensor and process for automatically modifying an operation of electrolytic cell based on the characteristic measured by the sensor.
Yamaguti et al teach (see abstract, fig. 1, col. 3, line 50 to col. 4, line 54) a cleaning system comprising an electrolytic cell that included an anode compartment (1a) comprising an anode (5a), a cathode compartment (1b) comprising a cathode (5b), a first sensor (11) for measuring the conductivity of the electrolyte solution being fed to the anode compartment and a processor (25) that modifies the operation of the system based on the measured conductivity.  The processor controlled the flow rate of electrolytic solution (through control valve 13) on the basis of the measured conductivity.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a conductivity sensor as suggested by Yamaguti et al to the system of Field et al for the purpose of permitting the minimization of the variation of salt concentration as suggested by Yamaguti et al.   
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of EITHER Miyake et al (US 6,149,780) OR Chang (US 2004/0020835) as applied to claim 1 above, and further in view of MacKenzie et al (US 2012/0160329).
Field et al show (see paragraph [0147] and figs. 10A and 11) that a vehicular cleaning system including the electrolytic cell included a conduit (e.g.-160).

MacKenzie et al teach (see paragraph [0003]) that plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a splitter connected to at least two conduits, and twisting the conduits around each other and a combiner at the opposite end of the conduits to thereby increase the relative strength of the conduit as taught by MacKenzie et al.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of EITHER Miyake et al (US 6,149,780) OR Chang (US 2004/0020835) as applied to claim 1 above, and further in view of Koda (US 2018/0216895).
Field et al show (see paragraph [0147] and figs. 10A and 11) that the vehicular cleaning system included a conduit (e.g.-160).
Field et al do not show the device including a splitter, two conduits, and a combiner as claimed.
Koda teaches (see abstract, fig. 4A, paragraphs [0023] and [0069]-[0070]) that a fluid conduit could be constructed with internal partition walls (212a) which impart additional strength to the fluid conduit and suppresses crushing of the pipe member.  Additionally, the upstream end of internally partitioned conduit functioned as a splitter and the downstream end functioned as a combiner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the internally partitioned conduit of Koda, which inherently included a splitter and a combiner connected to the internal conduits, and the conduits were separated by a single wall to the conduit of Field et al to thereby provide the conduit with increased strength and to suppress crushing of the conduit as taught by Koda.
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake et al (US 6,149,780) and Yamaguti et al (US 5,445,722).

Field et al do not teach (1) providing a magnet to the fluid inlet or (2) a sensor configured to measure conductivity of a fluid within at least one of the anode compartment or the cathode compartment and a process configured to modify an operation of the cell based on the measured conductivity.
Regarding (1), Miyake teaches (see abstract, figs. 1 and 3, and paragraph spanning cols. 5 and 6) that a magnet (85) could be placed along the fluid inlet of an electrolytic cell for producing electrolyzed alkaline water and electrolyzed acid water. The magnet applied a magnetic field to the water prior to entering the electrolytic cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a magnet near the fluid inlet of Sawada for the purpose of providing the magnetic treatment of Miyake for the water entering the electrolytic cell of Field.
Regarding (2), Yamaguti et al teach (see abstract, fig. 1, col. 3, line 50 to col. 4, line 54) a cleaning system comprising an electrolytic cell that included an anode compartment (1a) comprising an anode (5a), a cathode compartment (1b) comprising a cathode (5b), a first sensor (11) for measuring the conductivity of the electrolyte solution being fed to the anode compartment and a processor (25) that modifies the operation of the system based on the measured conductivity.  The processor controlled the flow rate of electrolytic solution (through control valve 13) on the basis of the measured conductivity.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a conductivity sensor as suggested by Yamaguti et al to the system of Field et al as modified 
Regarding claims 14, 15 and 17, Yamaguti et al teach (see col. 2, lines 24-45 and col. 4, lines 34-41) the control unit (25) using the measured conductivity (“EC”) to modify either the rate of fluid flow through the cell or the amount of electrolyte solution injected into the raw water.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake et al (US 6,149,780) and Yamaguti et al (US 5,445,722) as applied to claim 14 above, and further in view of Abramowitz et al (US 2002/0158018).
Yamaguti et al taught the presence of a sensor and processor for automatically modifying an operation of electrolytic cell based on the characteristic measured by the sensor, but fails to teach that the processor modified the amperage applied to the anode and cathode based on the measured conductivity. 
Abramowitz et al teach (see abstract, paragraph [0024], and claim 5) utilizing a sensor for detecting the conductivity of the water being fed to an electrolytic cell for generating alkaline and acid water, and using the measured conductivity to perform adjustments to the current (i.e.-amperage) being fed to the electrolytic cell to achieve the desired pH of the electrolyzed alkaline water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a conductivity sensor as suggested by Abramowitz et al to the processor of Yamaguti et al for the purpose of permitting the monitoring of the conductivity to control the rate of current in the electrolytic cell to ensure that the pH of the produced electrolyzed alkaline water was at the desired level as taught by Abramowitz et al.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake et al (US 6,149,780) and Yamaguti et al (US 5,445,722) as applied to claim 14 above, and further in view of Chang (US 2004/0020835).

Field et al further teach (see paragraph [0155]) that the liquid distribution path of the electrolytic system could also include one or more filters for removing selected components or chemicals from the produced EA water (electrolyzed alkaline water).  
Chang teaches (see abstract, paragraphs [0001] and [0006]) a treatment station which included a magnet to induce a magnetizing effect on water there by producing water having high cleaning and washing function.
Therefore, it would have been obvious to one of ordinary skill in the art to have added the magnet of Chang to the electrolytic cell of Field et al according to the suggestion of Field et al of providing additional treatments on the electrolyzed water for the purpose of combining the effect of the electrolyzed water of Field et al with the enhanced cleaning and washing function of water treated by a magnet as taught by Chang.  Since Field et al suggested treatment of the electrolyzed water, it would have been obvious to one of ordinary skill in the art at the time of filing to have placed the magnet of Chang at a location downstream from the electrolytic cell.  
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Field et al (US 2007/0187261) in view of Miyake et al (US 6,149,780) and Yamaguti et al (US 5,445,722) as applied to claim 14 above, and further in view of Koda (US 2018/0216895).
Field et al show (see paragraph [0147] and figs. 10A and 11) that the vehicular cleaning system included a conduit (e.g.-160).
Field et al do not show the device including a splitter, two conduits, and a combiner as claimed.
Koda teaches (see abstract, fig. 4A, paragraphs [0023] and [0069]-[0070]) that a fluid conduit could be constructed with internal partition walls (212a) which impart additional strength to the fluid 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the internally partitioned conduit of Koda, which inherently included a splitter and a combiner connected to the internal conduits, and the conduits were separated by a single wall to the conduit of Field et al to thereby provide the conduit with increased strength and to suppress crushing of the conduit as taught by Koda.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, and 15-20  of copending Application No. 16/286,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘367 patent require, although not necessarily all in one claim, each of the features of present claims 1-4 and 6-20, such that the claims of the ‘367 patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8  of copending Application No. 16/286,367 (reference application) in view of Shiramizu et al (US 5,543,030). Although the claims at issue are not identical, they are not patentably distinct from each other because the missing feature of a variable strength magnet is obvious based on the teachings of Shiramizu et al.  Shiramizu et al teach (see abstract, figs. 1 and 11, “Embodiment 7” in col. 15), in a method for producing electrolyzed water, applying a magnetic field to the water through the use of either a permanent magnet or an electromagnet.  Thus, it would have .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY D WILKINS III/Primary Examiner, Art Unit 1796